Citation Nr: 0907813	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating migraine 
syndrome (formally rated as an undiagnosed illness manifested 
by tension type headaches).  

2.  Entitlement to an increased (compensable) rating for 
granulomatous hepatitis.  

3.  Entitlement to an increased (compensable) rating for 
multiple lipomas with non-disfiguring scars.  

4.  Entitlement to an increased rating for low back strain 
with osteoarthritis of the thoracic spine, currently rated as 
10 percent disabling.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to 
February 1998, including service in the Southwest Asia 
Theater of operations during the Persian Gulf War.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                  


FINDINGS OF FACT

1.  The record does not show that the Veteran's headaches are 
characterized by prostrating attacks averaging 1 in 2 months 
over the last several months.  

2.  The preponderance of the evidence of record indicates 
that the Veteran's granulomatous hepatitis is asymptomatic.    

3.  The Veteran's multiple lipomas included a large painful 
growth in the right hip area and a slightly objectively 
tender lipoma in the right thigh region upon examination in 
June 2004; the latter lipoma was subsequently excised and a 
November 2005 examination showed no painful or tender lipoma 
or scar in the right hip and thigh areas; upon examination in 
March 2007, the right lateral thigh scar with a recurrent 
lipoma was reported as tender upon palpation; no other 
pertinent abnormal findings were noted in the right hip and 
thigh areas.

4.  The veteran's other multiple lipomas and non-disfiguring 
scars, to include on the back and upper extremities, are not 
painful and none of the service-connected lipomas and scars 
is deep, unstable, or productive of any functional 
limitation; none of the lipomas and secondary scars affects 
an area exceeding six square inches.  

5.  The Veteran's service-connected low back strain with 
osteoarthritis of the thoracic spine is manifested by pain 
and limitation of motion, with no muscle spasms or guarding 
severe enough to result in abnormal gait or spinal contour; 
it is not manifested by limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less; there is 
degenerative disc disease but no medical evidence of 
intervertebral disc syndrome productive of any incapacitating 
episodes necessitating bedrest prescribed by a physician or 
any other neurological impairment, including but not limited 
to bowel and bladder impairment, warranting a separate 
compensable rating.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
migraine headaches (formerly rated as an undiagnosed illness 
with tension headaches), have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2008).

2.  The criteria for an increased (compensable) rating for 
granulomatous hepatitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7345 (2008).

3.  The criteria for a 10 percent rating for a lipoma in the 
right hip area, prior to November 18, 2005, but no more that 
10 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805, 
7819 (2008); Hart v. Mansfield, 21 Vet. App. 505 (2007).


4.  The criteria for a 10 percent rating for a recurrent 
lipoma and tender scar in the right thigh region, but no more 
that 10 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-
7805, 7819 (2008).

5.  The criteria for an increased (compensable) rating for 
multiple lipomas with non-disfiguring scars (other than a 
lipoma in the right hip area prior to November 18, 2005 and a 
recurrent lipoma and tender scar in the right thigh region) 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805, 
7819 (2008).

6.  The criteria for a rating in excess of 10 percent for low 
back strain with osteoarthritis of the thoracic spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.




Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 and July 2004 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2004 and July 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its June and July 2004 letters.  Accordingly, the RO 
provided proper VCAA notice at the required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  As to 
this timing deficiency, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error in 
a VCAA notice should be presumed prejudicial.  The claimant 
bears the burden of demonstrating such error.  VA then bears 
the burden of rebutting the presumption by showing that the 
essential fairness of the adjudication has not been affected.  
Id.      

The Board finds that the presumption of prejudice raised by 
the failure to provide timely VCAA and Dingess notice is 
rebutted because the preponderance of the evidence is against 
the claims for increased (compensable) ratings for an 
undiagnosed illness manifested by tension type headaches, 
granulomatous hepatitis, and multiple lipomas with 
nondisfiguring scars, and for an evaluation in excess of 10 
percent for low back strain with osteoarthritis of the 
thoracic spine.  Such a lack of timely notice did not affect 
or alter the essential fairness of the RO's decision, and 
thus, the presumption of prejudice is rebutted.  Sanders, 
supra.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the Veteran of the 
rating criteria for the evaluation of the service-connected 
disabilities in question.  The Veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of his actual knowledge of the applicable 
rating criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in June 2004, November 2005, and March 2007, 
which were thorough in nature and adequate for the purposes 
of deciding these claims.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no duty to provide another examination or a 
medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2008).   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms what would warrant different ratings."  
Hart, supra, at 509.  


III. Headaches

A.  Factual Background

The Veteran's service treatment records show that in 
September 1997, he was treated for complaints of headaches 
which began while he was on an aircraft carrier in the Gulf 
War in early 1989.  Initially, they were intermittent in 
severity occurring two to three times per week, lasting for 
hours.  Initial impression was chronic headaches, 
questionable migraines.  The Veteran subsequently underwent a 
neurological evaluation at which time he was diagnosed with 
headaches, with mixed features.  The neurologic examination 
was normal and the magnetic resonance imaging (MRI) was 
normal.      

In May 1998, the Veteran underwent a VA examination.  At that 
time, he stated that his headaches first occurred in 1990 
when he was in the Persian Gulf aboard an aircraft carrier.  
The Veteran indicated that at present, he experienced 
headaches once a week and they would last for a few hours.  
He described them as generally being "needle-like."  The 
Veteran did not take any medication for his headaches.  
According to the Veteran, he generally went about his duty 
while experiencing the headaches.  However, he noted that he 
was the type of person who when he was asked to do something, 
he would not take time off even though he was under duress 
with his headaches and had decreased concentration.  The 
Veteran reported that he did not have nausea or vomiting with 
his headaches, and that they were not made worse by 
photophobia.  There was no visual aura prior to the 
headaches, and there was no focal numbness or weakness.  
There was no head trauma which antedated the headaches.  Upon 
neurological evaluation, the Veteran's pupils were equal and 
reactive.  There was no tenderness over the head area.  In 
regard to sensory, he was intact to pinprick, light touch, 
vibration, and position sense.  The diagnosis was tension 
type headache.  

By a September 1998 rating action, the RO granted service 
connection for an undiagnosed illness manifested by tension 
type headaches.  The RO noted that the Veteran had served in 
Southwest Asia from December 1, 1990 to March 31, 1991.  
According to the RO, service connection for the tension type 
headaches had been established as directly related to 
military service based upon the in-service complaints that 
the headaches had started while onboard ship in the Gulf War.  
The RO assigned a noncompensable disability rating under 
Diagnostic Codes "8881"-8100, effective from February 19, 
1998.  Diagnostic Code 8100 contains the criteria for rating 
migraine headaches. 

In November 2001, the Veteran underwent a VA examination.  At 
that time, he stated that he experienced headaches about two 
to four times a week.  There was no visual aura, but he 
stated that he had a lot of photophobia before and during the 
headaches, and that loud noises aggravated the pain.  The 
Veteran described the headaches as throbbing.  He noted that 
they were frequently accompanied by nausea and occasional 
vomiting.  According to the Veteran, the headaches could be 
extremely severe.  The Veteran reported that there was no 
antecedent head trauma.  He stated that he had to continue 
working with the headaches because he was "just that type of 
person."  Upon physical examination, the pupils were equal 
and reactive.  Cranial nerves were normal, and motor revealed 
normal bulk, tone, strength, and reflexes.  The diagnosis was 
migraine headaches without visual aura.  The examiner 
reported that due to the Veteran's new history of 
photophobia, phonophobia, nausea, and vomiting, the 
appropriate diagnosis was migraine headaches rather than 
tension type headaches.  The examiner noted that in terms of 
the prostrating nature of the Veteran's headaches, his 
disability was "as above."  

In April 2004, the Veteran requested that his service- 
connected headaches be reevaluated for a higher rating.

A VA examination was conducted in June 2004.  At that time, 
the Veteran stated that his headaches were "pounding in 
nature" and were bifrontal.  According to the Veteran, he 
had nausea.  He indicated that he experienced a headache 
every other day that would last for two to three hours.  The 
Veteran noted that he took aspirin which gave him only mild 
relief.  The examining physician reported that the Veteran 
had no prodrome, but he did have nausea, photophobia, and 
hyperacousis.  If not at work, the Veteran would go to a 
quiet place and rest until the headache passed.  The Veteran 
was currently unemployed.  Upon neurological evaluation, the 
Veteran's cranial nerves II-XII were intact, bilaterally.  
Sensory examination was intact to pinprick, light touch, and 
position sense.  Reflexes were 2+ and symmetric.  Cerebellar, 
gait, and station were normal.  The diagnosis was migraine 
headache.  The examiner noted that the Veteran's neurological 
examination was normal.      

In March 2007, the Veteran underwent a VA examination.  At 
that time, he stated that he had headaches two to three times 
a week which lasted five to six hours.  The headaches were 
related to stress.  They occurred in the bitemporal area and 
retrobulbar, with associated nausea and no vomiting.  The 
Veteran had blurry vision, with spots before his eyes, but no 
tunnel vision.  He had photophobia and phonophobia.  The 
Veteran indicated that he worked as an automobile repairman 
and had no work loss because of his migraine headaches.  
According to the Veteran, he had occasional numbness of his 
feet when he had a migraine and some increased muscle tone of 
the right forearm and right hand; otherwise, no other 
changes.  The diagnosis was migraine headaches.  



B.  Analysis

The Veteran's service-connected tension type headaches are 
rated by analogy to Diagnostic Code 8100 for migraine 
headaches.  Under Diagnostic Code 8100, a noncompensable 
rating is assigned for headache attacks less frequent than 
those described by the criteria for a 10 percent rating.  A 
10 percent rating is assigned for characteristic prostrating 
attacks averaging 1 in 2 months over the last several months.  
A 30 percent rating is assigned for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2008).     

The rating criteria do not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."      

The Veteran contends that his tension type headaches are more 
disabling than currently evaluated.  He indicates that he 
experiences headaches two to three times a week, with nausea 
and photophobia.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

In this case, the available record does not show that a 
compensable rating is warranted.  The Board recognizes that 
the Veteran has provided a history of headaches two to three 
times a week which last five to six hours.  He also has given 
a history of intermittent associated nausea, vomiting, 
photophobia, and hyperacousis.  However, there is a paucity 
of medical evidence indicating treatment for these latter 
symptoms and the medical evidence of record does not show 
that the headaches have ever been characterized by 
prostrating attacks. The rating criteria do not define 
"prostrating," nor has the United States Court of Appeals for 
Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.).  By way of reference, the Board 
notes that according to WEBSTER'S NEW WORLD DICTIONARY OF 
AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  The medical evidence does not 
demonstrate that the veteran's headaches are manifested by 
such incapacitation.  

The Board recognizes that in the November 2001 VA 
examination, the Veteran stated that his headaches were 
severe.  There is no question that he is competent to provide 
information on the frequency, duration and intensity of his 
headaches.  As far as work impairment is concerned, he has 
also noted, in essence, that he did not want to miss any work 
even though he was experiencing severe headaches and 
basically worked through the pain.  Nevertheless, the Board 
observes that in the March 2007 VA examination, the Veteran 
stated that he had not missed any work because of his 
headaches.  Thus, even though the Veteran's headaches may be 
severe at times, it is apparent that he is able to function 
with the headaches.  The preponderance of the evidence is 
against a finding that the headaches cause extreme exhaustion 
or powerlessness or are disabling to such a degree that he 
has to miss work.  It is also pertinent to note that the June 
2004 VA neurological evaluation was normal.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a showing of the 
prostrating-type attacks that are required for a compensable 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application and the Veteran is not entitled to a compensable 
rating for his service-connected headaches.  38 U.S.C.A. § 
5107(b); see also generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 


IV.  Granulomatous Hepatitis

A.  Factual Background

The Veteran's medical treatment records show that in July 
1995, the Veteran underwent a liver biopsy which was 
diagnosed as granulomatous liver disease.  No identified 
cause was determined.  

In May 1998, the Veteran underwent a VA examination.  At that 
time, the examining physician stated that subsequent to the 
Veteran's time in the Persian Gulf, he was found to have 
elevated liver enzyme studies.  He underwent a liver biopsy 
and was found to have chronic granulomatous hepatitis of 
unknown etiology.  The Veteran was currently asymptomatic 
from the liver disease.  The physical examination of the 
Veteran's liver showed that there was no apparent significant 
enlargement.  The impression was chronic granulomatous 
hepatitis of unknown etiology.  The examiner reported that 
the hepatitis was asymptomatic.  

By a September 1998 rating action, the RO granted service 
connection for granulomatous hepatitis.  The RO assigned a 
noncompensable disability rating under Diagnostic Code 7399-
7345, effective from February 19, 1998, for the Veteran's 
service-connected hepatitis.   

In April 2004, the Veteran requested that his service- 
connected granulomatous hepatitis be reevaluated for a higher 
rating.

A VA examination was conducted in June 2004.  The Veteran 
stated that he was currently self-employed doing computer 
work and occasional landscaping and automobile work.  The 
examining physician reported that the Veteran did not give 
any history of weakness or fatigue.  The Veteran denied any 
vomiting, hematemesis, or melena.  There was no indication of 
ascites.  Examination of the Veteran's abdomen was soft, 
without mass or tenderness.  The liver palpated normal size.  
There was no evidence of any icterus in the sclera.  The 
diagnosis was that there was a granulomatous hepatitis with 
elevated liver function studies; it showed progression of the 
chemical condition.  According to the examiner, the Veteran's 
hepatitis was not symptomatic.    

Private medical records reflect that in June 2004, the 
Veteran underwent a gastrointestinal consultation.  At that 
time, the examining physician stated that the Veteran had a 
history of granulomatous hepatitis.  At present, the Veteran 
complained of some acid brash and pyrosis.  There had been no 
dysphagia or abdominal pain.  The Veteran denied nausea or 
vomiting.  No change in bowel habits, diarrhea, constipation, 
hematemesis or melena.  The Veteran noted that he had 
episodes of profound fatigue and tiredness.  He was not 
taking any regular medication.  The physical examination of 
the Veteran's abdomen showed that the liver span was 11 
centimeters.  There was a slightly firm edge that was 
nontender.  No hepatosplenomegaly, masses or ascites were 
noted.  Bowel sounds were normal.  In regard to an 
impression, the examiner stated that he strongly suspected 
cryptogenic hepatitis.  He indicated that there was no 
evidence for decompensated liver disease.  The examiner also 
reported that the Veteran had a history of granulomatous 
hepatitis.      

VA Medical Center (VAMC) outpatient treatment records, dated 
from July to October 2005, show intermittent follow-up for 
the Veteran's service-connected hepatitis.  In August 2005, 
the Veteran stated that his weight had been steady.  

In November 2005, the Veteran underwent a VA examination.  At 
that time, he stated that he was working to become a 
construction project manager.  He indicated that his appetite 
was good.  According to the Veteran, he had experienced 
possible weight loss over the last year.  The examining 
physician reported that the record showed that the Veteran's 
had experienced weight fluctuation.  The Veteran's weight had 
not changed significantly from 1999 but he was 10 pounds less 
than he was a year ago.  The Veteran denied any history of 
malaise, arthralgia, right upper quadrant pain, or vomiting.  
He was not undergoing any treatment for granulomatous 
hepatitis and no dietary restrictions or medication had been 
prescribed.  The Veteran stated that he had been advised that 
his hepatitis was not secondary to intravenous drug use or 
alcohol use.  Following the physical examination, the 
examiner diagnosed the Veteran with granulomatous hepatitis 
on liver biopsy in 1998.        

A VA examination was conducted in March 2007.  The examining 
physician stated that the Veteran had a history of 
granulomatous hepatitis.  According to the examiner, the 
Veteran's liver function had been abnormal, with an elevated 
alkaline phosphatase and elevated serum glutamic oxaloacetic 
transaminase (SGOT) and serum glutamate pyruvate transaminase 
(SGPT) levels.  No evidence of hemochromatosis or drug-
induced hepatitis.  The Veteran did not have any 
incapacitating episodes by history.  The examiner indicated 
that the according to the Veteran, he had no systemic general 
symptoms of hepatitis problems.  The Veteran denied any 
fatigue, malaise, anorexia, weakness, abdominal pain, or 
weight loss.  There was no right upper quadrant pain, and on 
examination of the abdomen, there was no hepatomegaly.  The 
Veteran did not have any ascites, and there was no evidence 
of hepatic encephalopathy.  There was no hemorrhage from 
varices and the current treatment was none.  The Veteran 
weighed 193 pounds and was 77 inches.  The examiner reported 
that even though the liver function tests were abnormal in 
past years, the last hepatitis screening was negative.  
Examination of the Veteran's abdomen was negative.  There was 
no evidence of organomegaly or tenderness.  There were no 
ascites, and there was no evidence of portal hypertension or 
malnutrition.  The diagnosis was granulomatous hepatitis, 
with abnormal liver function studies but no systemic 
symptoms.  Following the examination, the Veteran underwent a 
liver function test which was reported to show elevated 
levels.      

B.  Analysis

The Veteran's service-connected granulomatous hepatitis is 
rated by analogy to Diagnostic Code 7345 which provides 
ratings for chronic liver disease without cirrhosis, 
including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, and drug-induced hepatitis, but 
excludes bile duct disorders and hepatitis C.  Chronic liver 
disease that is nonsymptomatic is rated as noncompensable (0 
percent).

Chronic liver disease with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period, is rated 10 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2008).     

Note (1) to Diagnostic Code 7345 provides that sequelae, such 
as cirrhosis or malignancy of the liver, is to be rated under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for rating under Diagnostic Code 
7354 and under a diagnostic code for sequelae.  (See 38 
C.F.R. § 4.14).  Note (2) provides that, for purposes of 
rating conditions under Diagnostic Code 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Note (3) provides that hepatitis B infection must 
be confirmed by serologic testing in order to rate it under 
Diagnostic Code 7345.  38 C.F.R. § 4.114.

The Veteran contends that his granulomatous hepatitis is more 
disabling than currently evaluated.  He contends that it is 
symptomatic and warrants a compensable rating.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu, 2 Vet. App. at 492.  
While there is laboratory evidence of elevated liver enzymes, 
it is apparent that such is a chronic finding rather than a 
flare-up of active hepatitis as the four VA compensation 
examinations performed in conjunction with this claim have 
specifically ruled out symptoms due to hepatitis.

In this case, the overwhelming preponderance of the evidence 
shows that the Veteran's granulomatous hepatitis is 
asymptomatic.  Thus, it is the Board's determination that a 
compensable rating is not warranted.  

In order for a compensable evaluation to be awarded (10 
percent) under Diagnostic Code 7345, the Veteran must show 
liver disease productive of intermittent fatigue, malaise, 
and anorexia, or when there are incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12- month period.  Nonsymptomatic liver 
disease is noncompensable.  In this case, the medical 
evidence of record does not show that the Veteran's 
granulomatous hepatitis is symptomatic or productive of any 
functional impairment.  The Board recognizes that in the 
private medical records, dated in June 2004, the Veteran 
reported that he had episodes of profound fatigue and 
tiredness.  However, also in June 2004, the Veteran denied 
any history of weakness or fatigue in his VA examination.  In 
addition, in the Veteran's November 2005 and March 2007 VA 
examinations, he denied any history of malaise or fatigue.  
The Board also notes that although the medical evidence of 
record shows that the Veteran had experienced some weight 
loss over the years, it has been relatively stable and there 
is no evidence showing that he had been diagnosed with 
anorexia.  In the November 2005 VA examination, the examiner 
reported that the Veteran's weight had not changed 
significantly from 1999 but he was 10 pounds less than he was 
a year ago.  Nevertheless, in the March 2007 VA examination, 
the Veteran denied any anorexia and the examiner reported 
that there was no evidence of malnutrition.  Moreover, the 
examiner stated that the Veteran did not have any 
incapacitating episodes by history, and the physical 
examination showed that there was no right upper quadrant 
pain.      

In the instant case, the Board recognizes that in the 
Veteran's March 2007 VA examination, a liver function test 
was reported to show elevated levels.  However, the examiner 
noted that although the Veteran experienced abnormal liver 
function studies, there were nevertheless no systemic 
symptoms.  In addition, the Veteran denied any symptoms 
related to his granulomatous hepatitis.  The Board further 
notes that in the June 2004 VA examination, the examiner 
specifically concluded that the Veteran's hepatitis was not 
symptomatic.  As stated above, nonsymptomatic liver disease 
is noncompensable.  Accordingly, in light of the foregoing, a 
compensable rating for the Veteran's service-connected 
granulomatous hepatitis is not warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 49, 55.   


V.  Multiple Lipomas with Non-Disfiguring Scars

A.  Factual Background

The Veteran's medical treatment records show that in July 
1989, he was treated for a lump on the upper left leg.  The 
assessment was of a probable lipoma.  In May 1997, lumps were 
noted on the Veteran's arms and legs.  There was an excision 
of a left upper extremity lipoma in November 1997.  At the 
time of the Veteran's separation examination, left arm and 
right forearm scars were noted.  

In May 1998 the Veteran underwent a VA examination.  At that 
time, the examining physician stated that the Veteran had 
multiple small scars including those on the right humerus, 
left humerus, hips, and legs.  None of those scars were 
disfiguring, contracting, or tender.  In addition, none of 
the scars had any impairment.  The Veteran also had multiple 
recurring lipomas on his arms, legs, and back.  None of the 
scars were more than one centimeter in size.  The Veteran did 
not consider any of the lipomas to be impairing and none of 
them interfered with his activities.  Upon physical 
examination, the Veteran's skin appeared normal.  There were 
a multitude of non-disfiguring, non-impairing scars; one on 
each upper arm, a small one on the abdomen from the liver 
biopsy, and scars on the hips and arms from multiple small 
traumas.  None of those scars were impairing or disfiguring.  
He also had a multitude of small subcutaneous lipomata 
throughout, none of which was larger than the size of the 
examiner's thumb.  They were not disfiguring.  The diagnoses 
were multiple non-impairing, non-disfiguring scars on the 
arms, legs, and trunk, and multiple small lipomata throughout 
the body, non-disfiguring and non-impairing.  

By a September 1998 rating action, the RO granted service 
connection for multiple lipomas with non-disfiguring scars.  
The RO assigned a noncompensable disability rating under 
Diagnostic Codes 7805-7819, effective from February 19, 1998, 
for the Veteran's service-connected skin disability.   

In April 2004, the Veteran requested that his service- 
connected multiple lipomas with non-disfiguring scars be 
reevaluated for a higher rating.

Private medical records show that in June 2004, the Veteran 
was diagnosed with painful lipomas and a painful keloid.   

A VA examination was conducted in June 2004.  At that time, 
the examining physician stated that the Veteran had a 
painful, large, somewhat disfiguring lipoma on the right hip 
area.  On the lateral side of his leg, there was a 
pedunculated lesion that appeared to be a lipoma that perhaps 
had been infected.  The Veteran had a lipoma on his left arm 
that was one centimeter in diameter and was soft, non-tender, 
non-disfiguring, and non-impairing.  He had a lipoma on the 
right thigh that was three centimeters in diameter in the 
pedunculated related part, and four centimeters in diameter 
in the fixed part.  There was some tenderness to palpation.  
The impression was of a lipoma on the left forearm that was 
non-disfiguring, non-impairing, and non-tender; and 
lipomatous, irritated, pedunculated mass on the right thigh 
that was painful to grabbing and palpation.        

In November 2005, the Veteran underwent a VA examination.  At 
that time, he noted that approximately eight months ago, he 
had a lipoma on his right lateral thigh excised.  The 
physical examination showed that he had a well-healed 10 
centimeter scar over his right lateral thigh.  The scar was 
not associated with tenderness and was not hypertrophied.  
There were numerous lipomas over the right upper extremity, 
left upper extremity, and thoracolumbar region.  The 
Veteran's lipomas were not associated with tenderness.  The 
diagnosis was status post lipoma excision of the right 
lateral thigh, scar not associated with local tenderness; 
numerous lipomas present.         

A VA examination was conducted in March 2007.  At that time, 
the examining physician stated that the Veteran had a history 
of having one lipoma excised from his right lateral thigh.  
The Veteran's existing lipomas consisted of the forearms (two 
each), and the back.  The Veteran had a vertical scar of the 
right lateral thigh that measured three and 3/4 inches by 12 
millimeters and was slightly tender in the lower portion, 
with what appeared to be a residual recurrent lipoma at the 
lower end, measuring eight millimeters, which was slightly 
tender and elevated by three to four millimeters.  In regard 
to the scar of the right thigh, there was no paresthesia, 
Tinel's, hypertrophy, or keloid.  It was superficial, not 
deep.  There was no ulceration or induration around the 
recurrent lipoma.  There was no dysfunction or disfigurement.  
The scar was stable and it was not elevated or depressed.  
The diagnosis was multiple lipomas of the upper extremities 
and back, with a post excision lipoma of the right thigh, 
tenderness and evidence of recurrence of the lipoma.     

B.  Analysis

The Veteran's service-connected multiple lipomas with non-
disfiguring scars have been assigned a noncompensable 
disability rating under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7819, which is under the schedule of ratings 
for the skin. In this regard, the Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
the skin.  Under the revised rating criteria, Diagnostic Code 
7819 provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2008).

Effective August 30, 2002, scars, other than head, face, or 
neck scars that are deep or cause limited motion are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2008).  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1) (2008).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2008).

Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not 
cause limited motion may be assigned a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2008).

Under the revised criteria for Diagnostic Code 7805, scars 
may be rated on the limitation of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In the instant case, the Veteran maintains that his multiple 
lipomas and scars warrant a compensable rating or ratings.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.  

A compensable rating is not warranted under Diagnostic Codes 
7801-7802 because there is no indication that the Veteran's 
multiple lipomas with non-disfiguring scars are deep or cause 
limited motion and affect an area exceeding six square 
inches.  In the June 2004 VA examination report, the examiner 
noted that the lipoma on the Veteran's left arm measured one 
centimeter and was soft, non-tender, non-disfiguring, and 
non-impairing.  In addition, in the March 2007 VA 
examination, the examiner specifically noted that the scar on 
the Veteran's right lateral thigh was superficial, not deep.  
Moreover, it measured only three and 3/4 inches.  The Board 
also notes that a compensable rating is not warranted under 
Diagnostic Code 7805 because there is no indication that the 
Veteran's scar of the right lateral thigh, or lipomas of the 
upper extremities and back cause limited function of the 
right leg, upper extremities, or back.  Therefore, a 
compensable rating under either Diagnostic Code 7801 or 
Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7805 (2008).

A compensable rating is not warranted under Diagnostic Codes 
7801-7802 as there is no indication that the Veteran's 
multiple lipomas with non-disfiguring scars are of an area or 
areas of 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).  

As to the question of whether the Veteran is entitled to a 
compensable rating for his multiple lipomas with non-
disfiguring scars under Diagnostic Codes 7803 and 7804, the 
Board notes that his multiple lipomas included a large 
painful growth in the right hip region and a slightly tender 
lipoma in the right thigh area that were noted upon 
examination in June 2004.  It was reported upon examination 
in November 2005 that the latter lipoma had been excised; the 
only finding noted in the right hip and thigh region at that 
time was a well healed, nontender 10 cm. scar over the right 
lateral thigh.  However, upon examination in March 2007, the 
right lateral thigh scar was again noted to be slightly 
tender in the lower portion with what appeared to be a 
residual recurrent lipoma at the lower end of the scar, which 
was slightly tender and elevated by three to four mm.  

In view of the foregoing, the Board finds that a 10 percent 
rating for the large painful lipoma in the right hip area is 
warranted prior to November 18, 2005 (the date of a VA 
examination that did not show such a lipoma, nor did the 
March 2007 examination).  38 C.F.R. §§ 4.118, Diagnostic 
Codes 7804, 7819.  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate for an increased 
rating claim, when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).  The Board 
also finds that the lipoma and excision scar in the right 
thigh region, being slightly tender on examination in June 
2004 and March 2007, more nearly approximate the criteria for 
a 10 percent rating under Diagnostic Code 7804.  See also 38 
C.F.R. § 4.7.  Given the relatively small size of the lipomas 
and scar in the right hip and thigh areas, as well as the 
absence of other relevant abnormal findings as summarized 
above under the discussion regarding the other applicable 
rating criteria, the 10 percent ratings are the maximum 
evaluations that can be granted.   

The available record does not show that a compensable rating 
is warranted for any of the Veteran's other service-connected 
multiple lipomas with non-disfiguring scars.  According to 
the June 2004, November 2005, and March 2007 VA examinations, 
the Veteran has lipomas on his upper extremities and back.  
The lipomas are not associated with tenderness.  In the 
November 2005 VA examination, the examiner specifically noted 
that the Veteran's lipomas of the upper extremities and back 
were not tender.   

In light of the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable rating for multiple lipomas with non-
disfiguring scars (other that the right hip lipoma prior to 
November 18, 2005 and the recurrent lipoma and scar on the 
right thigh area).  As the preponderance of the evidence is 
against additional compensable ratings, the benefit-of-the-
doubt doctrine does not apply; therefore, this aspect of the 
claim must be denied.  38 U.S.C.A. § 5107(b); see also Ortiz, 
supra; Gilbert, supra.  


VI.  Low Back Strain with Osteoarthritis of the Thoracic 
Spine

A.  Factual Background

The Veteran's service treatment records show that in May 
1997, he was diagnosed with low back pain after working in a 
garden.  

In May 1998, the Veteran underwent a VA examination.  At that 
time, he gave a history of chronic low back pain since 1990.  
The examining physician stated that the Veteran would get an 
upper left-sided spasm in his back around his lower left 
thoracic area and in his left mid back.  The physical 
examination of the lumbosacral spine showed that the Veteran 
could forward flex to 90 degrees and backward extend to 30 
degrees.  He laterally flexed, bilaterally, to 35 degrees, 
and he laterally rotated, bilaterally, to 35 degrees.  The 
physical examination of the thoracic spine showed that the 
Veteran had essentially normal range of motion.  He 
complained of discomfort upon forward bending.  Upon 
neurological evaluation, he had a normal Babinski and 
Romberg, and normal deep tendon reflexes x 8 throughout.  The 
diagnosis was recurring left low back pain/strain.  X-rays of 
the lumbosacral spine were normal.  X-rays of the thoracic 
spine showed osteoarthritis.     

By a September 1998 rating action, the RO granted service 
connection for low back strain with osteoarthritis of the 
thoracic spine.  The RO assigned a 10 percent disability 
rating under Diagnostic Codes 5010-5295, effective from 
February 19, 1998, for the Veteran's service-connected back 
disability.

In November 2001, the Veteran underwent a VA examination.  At 
that time, he stated that he was self-employed with an 
automobile diagnostic repair service.  He indicated that he 
had chronic low back pain that was aggravated by repeated 
bending and heavy lifting.  The Veteran reported that he 
experienced flare-ups in the severity of his symptoms one to 
two times a week and he would have to cut back on his 
activities.  He noted, however, that he would generally try 
to continue to work.  Examination of the Veteran's low back 
revealed that he had pain across the lumbosacral level and in 
the midline of the lumbar spine.  He frequently had referred 
symptoms into the thighs.  The Veteran stood erect without 
evidence of muscle spasm, guarding, or listing.  He 
demonstrated 90 degrees of forward flexion and was able to 
touch his fingertips to his toes.  The Veteran had some 
slight limitation of full extension to 20 degrees, but had at 
least 30 degrees of lateral flexion, bilaterally.  Motor 
power of the lower extremities was normal.  The straight leg 
raising in the sitting position was to 80 degrees, 
bilaterally, and produced a pulling in the low back.  In the 
supine position, he had discomfort in the low back at 
straight leg raising on the right at 45 degrees and left at 
60 degrees.  In regard to a diagnosis, the examiner stated 
that the examination of the Veteran did not reveal any major 
objective abnormality.  The Veteran's symptoms were totally 
consistent with the diagnosis of chronic nonspecific 
musculoligamentous strain of the low back.  The Veteran 
appeared to have only a minor disability related to the 
condition of his back with functional impairment related to 
activities involving repeated bending, heavy lifting, 
twisting of the low back, and vigorous running, jumping, 
stooping, and squatting type of activities.  According to the 
examiner, the Veteran's impairment was on the basis of pain 
and secondary weakness with possible fatigability.  There was 
no indication of instability, incoordination, or obvious 
structural changes.  X-rays of the Veteran's lumbosacral 
spine were subsequently taken and were reported to show the 
following: (1) no degenerative disc disease and no 
spondylolysis or spondylolisthesis, and (2) minimal sclerosis 
in the upper thirds of both sacroiliac joints.         

In April 2004, the Veteran requested that his service- 
connected low back strain with osteoarthritis of the thoracic 
spine be reevaluated for a higher rating.    

Private medical records show that in June 2004, the Veteran 
had x-rays taken of his lumbosacral spine.  The x-rays were 
interpreted as showing early degenerative disc disease.  X-
rays were also taken of the Veteran's thoracic spine.  The x-
rays were reported to show mild degenerative disc changes.      

In November 2005, the Veteran underwent a VA examination.  At 
that time, he stated that he had chronic low back pain.  He 
denied any incapacitating pain over the last year.  The 
examining physician reported that the Veteran's back pain did 
not affect his usual activities or his occupation as he was 
able to work around his discomfort.  The physical examination 
showed that there was no paraspinous spasm appreciated in the 
lumbar area.  Straight-leg raising was negative, bilaterally.  
Reflexes were 2+ at the knees and ankles.  Sensation was 
normal to light touch bilaterally.  Flexion was to 90 
degrees, extension was to 30 degrees, lateral bending was to 
30 degrees, bilaterally, and rotation was to 30 degrees, 
bilaterally.  There was no evidence of pain with active 
movement and no evidence of pain, weakness, fatigability, or 
lack of endurance with repetitive movement.  The neurologic 
evaluation was within normal limits.  The diagnosis was 
lumbosacral strain with no evidence of functional impairment.  
X-rays showed mild facet degenerative changes at L5-S1.       

A VA examination was conducted in March 2007.  At that time, 
the Veteran stated that he was working as an automobile 
repairman, mostly computer analysis.  The Veteran indicated 
that he also worked on old cars and had some difficulty with 
prolonged flexion of the back but he continued to work 
through the pain.  The examining physician reported that the 
Veteran had only mild dysfunction of the lumbosacral spine.  
The examiner noted that the Veteran occasionally wore a 
lumbosacral support.  The Veteran's pain was aggravated by 
prolonged bending, stooping, kneeling, and squatting.  There 
was no radiation and no sensory motor deficit.  There was 
also no loss of control of the bowels or bladder.  The 
Veteran's ambulation was not particularly impaired.  The 
Veteran reported that his back disability affected him at 
work and that he had lost two months of work in the past year 
due to his back.  Examination of the Veteran's back revealed 
an essentially normal lordotic curvature.  Flexion was to 90 
degrees; extension was to 15 degrees; lateral bending was to 
20 degrees, bilaterally; and rotation was quite limited and 
was to 12 degrees on the right and to 15 degrees on the left.  
The overall strength of the back was only fair for his daily 
work and recreation.  In regard to repetitive activities, 
flexion was to 85 degrees, 80 degrees, and 82 degrees, and 
the pain went from a seven to an eight and he could not 
continue.  The examiner stated that the Veteran's straight 
leg raising was questionable; it was positive at 10 degrees, 
bilaterally.  It was the examiner's opinion that the Veteran 
was "magnifying a bit" on that test.  According to the 
examiner, the Veteran did have the painful motion, mostly 
with flexion, but his flexion was a greatest range-of-motion, 
paradoxically.  The diagnoses were degenerative disease of 
the lumbar spine and degenerative disease of the thoracic 
spine.  Subsequent x-rays showed mild disc degenerative 
disease of the thoracic and lumbar spine.          

B.  Analysis

The current claim on appeal was received in June 2004.  
Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  Under this revised or current 
criteria for rating spinal disabilities, a 10 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In this case, the Veteran contends that his back disability 
is more disabling than currently evaluated.  He indicates 
that he has constant pain in his low back and that it is 
aggravated by prolonged standing, walking, and sitting.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.

In applying the criteria to the medical evidence of record, 
the Board finds that a rating in excess of 10 percent for low 
back strain with osteoarthritis is not warranted.  At the 
time of the Veteran's November 2005 VA examination, the 
evidence showed that the Veteran could flex his back to 90 
degrees.  The combined range of motion was 240 degrees.  
There was no muscle spasm and no evidence of pain, weakness, 
fatigability, or lack of endurance with repetitive motion.  
At the time of the March 2007 VA examination, the evidence 
showed that the Veteran could flex his back to 90 degrees.  
The combined range of motion was 172 degrees.  Although the 
Veteran's flexion decreased upon repetitive motion, it only 
decreased to 80 degrees.  The examiner reported that the 
Veteran had only mild dysfunction of the lumbosacral spine.  

In light of the above, while the evidence of record shows 
slight limitation of motion of the veteran's lumbosacral 
spine, the functional loss does not equate to a rating higher 
than 10 percent.  To warrant the 20 percent rating, 
functional loss which would have to equate to forward flexion 
between 30 and 60 degrees or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Such limitations have not been 
suggested by the evidence.  

The Board also notes that even when considering DeLuca 
factors such as painful motion as noted in the Veteran's 
March 2007 VA examination, the Board determines that the 
Veteran's current level of disability more nearly 
approximates the 10 percent rating criteria contained in 
Diagnostic Code 5237 (2008) rather than the next higher 
rating of 20 percent.  As previously stated, in the March 
2007 VA examination, the examiner stated that the Veteran had 
only mild dysfunction of the lumbosacral spine.  As such, a 
higher rating under 38 C.F.R. §§ 4.40, 4.45, or the holding 
in DeLuca, supra, is not warranted.

The Board has also considered whether a higher rating is 
warranted for degenerative disc disease, which is rated 
either under the General Rating Formula or alternatively 
under the Formula for Rating intervertebral disc syndrome 
(IVDS) based on incapacitating episodes, whichever method 
results in the higher evaluation.  See Diagnostic code 5243, 
Note 6.  In this regard, in the Veteran's November 2001 VA 
examination, he stated that he had referred symptoms into his 
thighs.  However, there is no evidence of record showing that 
the Veteran has been diagnosed with intervertebral disc 
syndrome.  In the November 2005 VA examination, the examiner 
stated that the neurologic evaluation was within normal 
limits.  In addition, in the March 2007 VA examination, the 
examiner noted that there was no radiation and no sensory 
motor deficit.  Moreover, there was also no loss of control 
of the bowels or bladder.  Thus, the preponderance of the 
objective medical evidence of record is against a finding of 
either IVDS or any other neurologic disorder, to include but 
not limited to radiculopathy and bowel or bladder impairment, 
due to or associated with the Veteran's low back strain with 
osteoarthritis of the thoracic spine.  Therefore, the 
preponderance of the evidence is against a separate 
compensable rating for neurological impairment.

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 10 percent for low back strain with 
osteoarthritis of the thoracic spine.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  


VII.  Extraschedular Rating

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In the Veteran's March 2007 VA examination, he 
stated that he had missed two months of work in the past year 
due to his back disability.  However, aside from the fact 
that the current 10 percent rating for his back disability 
contemplates some industrial impairment, there is no 
independent evidence to support marked employment impairment, 
such as a statement from a supervisor or employment records 
pertaining to absenteeism, and the record does not reflect 
frequent periods of hospitalization because of any of the 
service-connected disabilities.  The medical evidence does 
not show that any of the Veteran's service-connected 
disabilities are so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  Therefore, the Board concludes that 
the RO's action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.


ORDER

Entitlement to an increased (compensable) rating for an 
undiagnosed illness manifested by tension type headaches is 
denied.  

Entitlement to an increased (compensable) rating for 
granulomatous hepatitis is denied.  

Entitlement to 10 percent rating, but no more than 10 
percent, for a painful lipoma in the right hip region, prior 
to November 18, 2005, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

Entitlement to 10 percent rating, but no more than 10 
percent, for an objectively tender scar and recurrent lipoma 
in the right thigh region is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

An increased (compensable) rating for multiple lipomas with 
non-disfiguring scars, other than the painful lipoma in the 
right hip region prior to November 18, 2005 and the recurrent 
lipoma and scar in the right thigh area, is denied.

Entitlement to an evaluation in excess of 10 percent for low 
back strain with osteoarthritis of the thoracic spine is 
denied.   


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


